DETAILED ACTION

This office action is in response to Remarks and Amendments filed February 12, 2021 in regards to a non-provisional application filed December 18, 2017 with no additional claims to priority.  Claims 12-20 have been elected without traverse.  Claims 1-11 have been withdrawn as non-elected.  Claims 1 and 15 have been amended. Claims 12, 14, 18, and 20 has been cancelled without prejudice. Claims 21-22 are new. Claims 13, 15-17, 19, and 21-22 are currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 13, 15-17, 19, and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 19, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter

Claims 1-11, 13, 15-17, 19, and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest references: Mikhaylik et al. (US2015/0044517 A1) and Odarczenko et al. (US2017/0158886 A1) .
In regards to claim 15, Mikhaylik et al. disclose a protective structure for protection of electrodes in electrochemical cells configured such that at least a portion of the structure “self-heals” to mitigate further propagation of cracks, defects, or voids within the structure, and/or to block fluid and/or other species from the electrolyte from passing across the protective layer to an electroactive material.  Mikhaylik et al. disclose polymers to be used as a protective polymer layer and disclose self-healing cyclic ethers that are present in the electrolyte which enter the protective layer during the propagation of cracks, defects, and voids within the protective structure to fill the cracks, defects, and voids and is polymerized by cationic ring opening polymerization using Lewis acid initiators.  
In regards to claim 15, Odarczenko et al. disclose an autonomic self-healing material comprising a plurality of microcapsules having a photo-protecting outer shell and a photopolymer composition encapsulated therein, where the self-healing process is autonomically initiated when a region of the material is sufficiently damaged to induce rupturing of one or more microcapsules, which release the photopolymer composition which flows in and/or around the damaged region, and the released photopolymer composition is exposed to UV radiation. Odarczenko et al. disclose mixing the microcapsules into a variety of polymer film types such as epoxy resin films and coatings, and the microcapsules can be epoxy as well as other photopolymers and mixtures of monomer and oligomers that can be polymerized by cationic photopolymerization. Odarczenko et al. disclose the polymerization catalyst comprises a cationic photoinitiator activated by UV radiation.   
However, Mikhaylik et al. and Odarczenko et al. do not teach or fairly suggest the claimed self-healing polymer coating comprising a polymer matrix and a self-healing portion comprising a self-healing precursor and a self-healing initiator disposed within and distributed throughout the matrix and wherein Mikhaylik et al. fail to disclose or suggest the self-healing initiator is disposed within and distributed throughout the polymer matrix since the self-healing initiator is present in the electrolyte, not the protective polymer layer. Odarczenko et al. fail to disclose or suggest the self-healing initiator is a Lewis acid compound or an alkali metal imide compound.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RONALD GRINSTED/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763